Citation Nr: 0635488	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  05-10 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1958 to 
May 1962.  

The veteran died on July [redacted], 2003.  The present appellant is 
the widow of the veteran.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the RO.  

The appellant testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in May 2006.  
A transcript of that hearing is of record.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran died on July [redacted], 2003, as a result of sudden 
cardiac death caused by atherosclerotic coronary artery 
disease.  

3.  At the time of the veteran's death, service connection 
was in effect for Reiter's syndrome, with involvement of the 
wrists and hands, feet and knees.  Service connection was 
also in effect for conjunctivitis and for residuals of a 
fractured left thumb.  

4.  The service-connected Reiter's syndrome and left thumb 
fracture residuals are not shown to have caused or other 
contributed materially in producing or accelerating the 
veteran's death.  

5.  The service-connected disabilities were rated as 50 
percent disabling on July 14, 1974, as 70 percent disabling 
on March 26, 1998, and as 80 percent disabling on June 27, 
2001.  

6.  The veteran was rated as totally disabled for 
compensation purposes effective on June 27, 2001, two years 
prior to his death.  He last worked in December 1996, seven 
years prior to his death.  

7.  The record reflects nothing to change the fact that the 
veteran, who died 30 years after his discharge from service, 
did not have a service-connected disability rated as totally 
disabling for at least 10 years prior to his death.  



CONCLUSIONS OF LAW

1.  A service-connected disability is not shown to have 
caused or contributed materially or substantially in 
producing the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5105A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(e), 3.312 (2006).  

2.  The claim for DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. §§ 322, 20.1106 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

In regard to the development of this claim, the Board notes 
that the RO denied service connection for the cause of the 
veteran's death by an unappealed rating decision in August 
2003.  

The appellant submitted a claim for DIC in February 2004, and 
the RO thereupon opened a new claim for DIC and also reopened 
the previous claim for service connection for the cause of 
the veteran's death.  

In a pre-rating notice letter dated in March 2004, the RO 
informed the appellant and her service representative that to 
establish entitlement to DIC, service-connected death 
benefits, the evidence must show that the veteran's service-
connected conditions caused or materially contributed to his 
death.  

The letter also informed the appellant that VA can pay DIC if 
the veteran was continuously rated totally disabled due to 
service-connected disabilities for at least 10 years prior to 
death.  The letter informed the appellant of the evidence of 
record to date, and the appellant had an opportunity to 
respond before the RO issued the June 2004 rating decision on 
appeal.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the RO's pre-rating notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5 103(a) and 38 C.F.R. § 3.159(b)).  

 In that letter, the appellant was advised that VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  

The letter identified the evidence of record to that point, 
and asked the appellant to identify and provide the necessary 
releases for any medical providers from whom she wished VA to 
obtain additional evidence for consideration.  The letter 
specifically asked the appellant, "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, the 
letter meeting the VCAA's notice requirements were provided 
to the appellant before the rating action on appeal.  

However, the Board finds that, in this appeal, any arguable 
delay in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the appellant because is did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and adjudicated after notice was provided. 
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev 'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

As indicated, the appellant has been notified of what is 
needed to substantiate her claims, and afforded numerous 
opportunities to present information and/or evidence in 
support of the claim.  

As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the appeal, and the record does 
not disclose any additional notice that should be provided 
before the appeal is adjudicated.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20.1102 (2005).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this case, the only element remaining under contention is 
the third element (connection between the veteran's service 
and the cause of death); the other four elements are either 
not under dispute or are not relevant to cause-of-death 
claims.  The record shows that the appellant is aware of the 
criteria for establishing connection between military service 
and cause of death and has presented documents and testimony 
regarding that issue; accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the veteran's 
service medical records, VA medical records, and private 
medical records as identified by the appellant.  She has not 
identified, and the file does not indicate, that there are 
any other medical providers having records that should be 
obtained before the claim is adjudicated.  

The appellant testified before the Board in May 2006; a 
transcript of that hearing is of record.  The RO also 
obtained a VA medical opinion in regard to the question of 
whether there is a connection between the veteran's service-
connected disabilities and the cause of his death.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above that needs to be obtained. The record also 
presents no basis to further develop the record to create any 
additional evidence to be considered in connection with 
either claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding with appellate 
adjudication of each claim, at this juncture, without 
directing or accomplishing any additional notification and/or 
development action.  


II.  Analysis

A.   Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  See
38 C.F.R. § 3.3 10(a).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  

To be considered a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death. 38 C.F.R. § 3.3 12(c)(1).  It is not sufficient to 
show that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.  

The veteran died on July [redacted], 2003.  The death certificate 
lists the immediate cause of death as "sudden cardiac 
death" and cites a contributing cause of atherosclerotic 
coronary artery disease.  No autopsy was performed.  

At the time of the veteran's death, service connection was in 
effect for Reiter's syndrome, with involvement of the wrists 
and hands, feet and knees.  Service connection was also in 
effect for conjunctivitis and for residuals of a fractured 
left thumb.  

His combined disability rating for service-connected 
disabilities was 50 percent beginning on July 14, 1974, 70 
percent on March 26, 1998, and 80 percent on June 27, 2001.  
He also had been assigned a total compensation rating based 
on individual unemployability (TDIU) effective on June 27, 
2001.  

Reiter's syndrome is an association of urethritis, 
iridocyclitis, mucocutaneous lesions, and arthritis, 
sometimes with diarrhea.  See Stedman's Medical Dictionary 
1765 (27th ed. 2000).  

The appellant does not contend, and the evidence does not 
show, that Reiter's syndrome directly caused the veteran's 
death.  Instead, she asserts that service-connected the 
Reiter's syndrome caused the heart condition that caused the 
veteran's death.  

In support of her claim, the appellant has submitted a May 
2004 letter from Dr. P.M.P., a private physician.  Dr. P.M.P. 
stated that he had occasionally seen the veteran on an urgent 
basis at Eagle Lake Health Center, where he was treated for 
heart disease, diabetes, depression and gout.  

Dr. P.M.P. noted that, per his research, Reiter's syndrome 
involved the triad of arthritis, urethritis and 
conjunctivitis, but other infrequently-seen manifestations of 
Reiter's syndrome included some cardiac abnormalities such as 
conduction disturbance and complete heart block.  Although 
the treatise stated that death from Reiter's syndrome was 
rare, it might occasionally be ascribed to cardiac 
complications.  

Dr. P.M.P. also asserted that it was possible the veteran's 
depression was related to being disabled by Reiter's syndrome 
and that the depression might have been a contributing factor 
in the development and clinical course of the fatal heart 
disease.  

Dr. P.M.P. stated, in conclusion, that there was substantial 
reason to believe that the Reiter's syndrome had a direct and 
also an indirect influence on the veteran's death from heart 
disease.  

In June 2004 the RO referred the claims file, including Dr. 
P.M.P.'s letter cited above, to a VA physician for an opinion 
as to whether the service-connected Reiter's syndrome in any 
way contributed to the veteran's death.  

The VA reviewing physician noted that the veteran had 
significant coronary artery disease status post myocardial 
infarction times two and had evidence of other vasculopathic 
related problems.  Further, the veteran was a poorly 
controlled diabetic and addicted to nicotine.  

The VA reviewing physician stated that, while there was some 
scientific evidence pointing to conduction defects as related 
to Reiter's syndrome, there was no clinical evidence that 
this veteran had a conduction defect or a complete heart 
block.  Rather, the veteran had arteriosclerotic changes 
related to his risk factors.  Therefore, there is no evidence 
that the Reiter's syndrome contributed to his death.  

As noted, the record reflects conflicting medical opinions as 
to whether the service-connected Reiter's syndrome caused or 
materially contributed to his death.  It is the Board's duty 
to assess the credibility and probative value of evidence, 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  Meyer v. Brown, 9 Vet. App. 425 (1996); Eddy v. 
Brown, 9 Vet. App. 52 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614,618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  

In this case, for reasons explained hereinbelow, the Board 
finds that the opinion of the VA reviewing physician - that 
there is no evidence that the veteran's Reiter's syndrome 
contributed to the veteran's death -to be the most probative 
evidence on the medical questions presented in this case.  

First, the opinion by Dr. P.M.P. is a simple conclusion 
without any supporting rationale, while the opinion of the VA 
reviewing physician includes the reasoning underlying that 
opinion.  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  In fact, a bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  

Second, greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

One of the factors for assessing the probative value of a 
medical opinion is the physician's access to the claims file.  
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

There is no indication that Dr. P.M.P. had access to any 
treatment records other than those of Eagle Lake Health 
Center, whereas the VA reviewer had access to the appellant's 
claims file, which includes the appellant's service medical 
records, VA treatment records and private treatment records.  

Third, the Board notes that review of the entire claims file 
supports the opinion of the VA reviewer rather than the 
opinion of Dr. P.M.P.  The veteran was treated for myocardial 
infarctions in 1982 and March 1986, and for suspected 
cerebrovascular accident in March 1989; the veteran 
reportedly had a coronary angioplasty in 1990 that revealed 
coronary artery disease, and he also had hypertension.  

There is no indication whatsoever in those contemporary 
treatment records that the veteran's cardiovascular problems 
were caused or aggravated by his service-connected Reiter's 
syndrome.  

VA adjudicators may properly consider internal inconsistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 510-11 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  

In this case, the Board finds that the veteran's entire 
medical file, which shows no indication of relationship 
between Reiter's syndrome and a cardiac complaint, is more 
consistent with the opinion of the VA reviewer than that of 
Dr. P.M.P.  

The Board accordingly finds that the VA medical opinion 
constitutes the most competent and probative evidence upon 
which to decide the claim, notwithstanding any arguments to 
the contrary, and in consequence the Board finds that the 
most persuasive medical opinion evidence of record weighs 
against the claim.  

In addition to the medical evidence, the Board has considered 
assertions advanced by the appellant-that the veteran's 
service-connected Reiter's syndrome caused or materially 
contributed to his death-and those advanced on her behalf, 
in adjudicating the claim on appeal.  

The appellant is certainly competent to provide an eyewitness 
account of the veteran's visible symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

However, as she is a layperson not shown to possess the 
appropriate medical training and expertise, she is not 
competent to render a probative opinion on a medical matter, 
such as whether there is a medical relationship between the 
veteran's service-connected disability and the cause of his 
death.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


B.  Dependency and Indemnity Compensation (DIC)

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5(a).  

If the veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a deceased veteran in the 
same manner as if the death were service-connected.  

A "deceased veteran" for the purposes of this  provision is 
a veteran who died not as a result of his own willful 
misconduct, and who either was in receipt of, or entitled to 
receive, compensation at the time of death for service-
connected disability rated as totally disabling, if the 
service-connected disability was rated as totally disabling 
for 10 or more years immediately preceding death, or if 
continuously rated as totally disabling for at least 5 years 
after the veteran's separation from active service.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  

The total rating may be schedular or based on individual 
unemployability.  38 C.F.R. § 3.22.  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
cases during the veteran's lifetime.  38 C.F.R. § 20.1106.  

As noted, the veteran was service-connected for Reiter's 
syndrome, with involvement of the bilateral wrists and hands, 
feet and the knees.  Service connection was also in effect 
for conjunctivitis and for residuals of a fractured left 
thumb.  

The veteran's combined disability rating for service-
connected disabilities was 50 percent from July 14, 1974, 70 
percent from March 26, 1998, and 80 percent from June 27, 
2001.  

The veteran had a total compensation rating for individual 
unemployability (TDIU) effective on June 27, 2001.  

According to a December 1997 finding by the Connecticut 
Disability Determination Services, the veteran last worked in 
December 1996.  

The disability rating cited carpal tunnel syndrome 
(associated with Reiter's syndrome), Reiter's syndrome with 
multiple arthritis, depression reaction, diabetes mellitus, 
and old cerebral vascular accident.  The examining physician 
stated that the veteran's multiple system disease would 
prevent him from working as a service engineer. 

The Board notes that even if arguendo the decision by the 
Connecticut Disability Determination Services tends to show 
that the veteran might have met the criteria for a TDIU as of 
December 1996, the evidence shows nonetheless that the 
veteran was working seven years prior to his death.  
Accordingly, the veteran does not meet the threshold criteria 
for DIC; i.e., unemployability due to service-connected 
disability for at least 10 years prior to death.  

Based on a thorough review of the evidence, the Board finds 
that the appellant is not entitled to DIC benefits under 
38 U.S.C.A. § 1318.  

Clearly, the veteran was rated as totally disabled due to 
service-connected disability at the time of his death.  
However, the effective date for TDIU of June 27, 2001, does 
not meet the 10-year rating requirement preceding the 
veteran's death on July [redacted], 2003.  During the veteran's 
lifetime, he did not challenge the assigned effective date 
for the TDIU rating, which was awarded effective in December 
2001.  

Accordingly, given these facts, the claim for DIC benefits 
under 38 U.S.C.A. § 1318 must be denied.  






ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim for DIC benefits under 38 U.S.C.A. § 1318 is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


